DETAILED ACTION
	This action is in response to application filed on January 12, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on January 12, 2021 has been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
	The drawings were received on January 12, 2021.  These drawings are accepted.

Allowable Subject Matter
	Claims 1-17 are allowed.

	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-17, the prior art fails to disclose or suggest the emboldened and italicized features below:
 1. A motor drive comprising:
a rectifier circuit portion arranged to receive an externally supplied AC voltage and to generate a DC bus voltage therefrom;
an inverter circuit portion arranged to receive the DC bus voltage and to generate an AC output voltage therefrom for supply to an external load;
a DC bus portion connected between said rectifier and inverter circuit portions, said DC bus portion comprising first and second conductors, wherein an inductor is connected in series along the first conductor between said rectifier and inverter circuit portions, and wherein a DC link capacitor is connected in parallel between the first and second conductors; and
a controller arranged to supply a plurality of perturbation signals at a first node between the rectifier circuit portion and the DC bus portion, and to measure a respective response signal, for each perturbation signal, at a second node between the DC bus portion and the inverter circuit portion;
wherein the controller is arranged to generate a parameterised model of a transfer function of the DC bus portion from said perturbation and response signals and to extract an estimated capacitance of the DC link capacitor from said parameterised model.	
16. A method of estimating a capacitance of a DC link capacitor within a DC bus portion of a motor drive, wherein the DC bus portion comprises an inductor and the DC link capacitor, the method comprising:
supplying a plurality of perturbation signals at a first node between a rectifier circuit portion and the DC bus portion;
for each perturbation signal, measuring a respective response signal at a second node between the DC bus portion and the inverter circuit portion;
generating a parameterised model of a transfer function of the DC bus portion from said perturbation and response signals; and
extracting an estimated capacitance of the DC link capacitor from said parameterised model.
17. A non-transitory computer-readable medium comprising instructions that, when executed by a processor, cause the processor to carry out a method of estimating a capacitance of a DC link capacitor within a DC bus portion of a motor drive, wherein the DC bus portion comprises an inductor and the DC link capacitor, the method comprising:
supplying a plurality of perturbation signals, each having a respective frequency, at a first node between a rectifier circuit portion and the DC bus portion;
for each perturbation signal, measuring a respective response signal at a second node between the DC bus portion and the inverter circuit portion;
generating a parameterised model of a transfer function of the DC bus portion from said perturbation and response signals; and
extracting an estimated capacitance of the DC link capacitor from said parameterised model.



Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Agirman (US 2019/0379297) deals with a three-phase paralleled passive front-end drive, that includes a rectifier bridge, a coupling reactance operably connected to the rectifier bridge and configured to transfer power from the rectifier to a first direct current (DC) bus, and a bus coupler operably coupling the first DC bus to a second DC bus, Li (US 8796982) deals with  a controller programmed to compare the extracted DC link capacitor current to a predetermined fault range and generate a fault indication of an input phase loss if the extracted DC link capacitor current is within the predefined fault range and  Royak et al (US 20170302209) deals with a controller methods to drive a motor in which output filter capacitor currents are computed and used to compensate the motor control in consideration of damping resistance values of an output filter..

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846